Citation Nr: 1101274	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The issue of entitlement to accrued benefits for spinal 
stenosis has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The appeal was remanded for development of the record in November 
2009.  As will be discussed below, the Board also requested an 
opinion from the Veterans Health Administration (VHA).  The 
appellant was subsequently provided a copy of that opinion, and 
she was informed that she had 60 days to review the opinion and 
send any additional evidence or argument.  See 38 C.F.R. § 20.903 
(2009).

The appellant submitted additional evidence and argument, 
including copies of certain service personnel records.  Pursuant 
to regulation, any additional pertinent evidence received by the 
Board that has not already been considered by the agency of 
original jurisdiction (AOJ) must be referred for initial review 
unless there has been a waiver of such referral by the claimant.  
38 C.F.R. § 20.1304 (2009).  In the case at hand, the appellant 
has expressly declined to waive initial AOJ review.  However, the 
Board notes that the evidence submitted by the appellant is 
duplicative of documents already contained in the claims folder.  
Thus, as no new evidence was submitted, the Board therefore finds 
that this case need not be remanded for initial consideration of 
the new evidence.



FINDINGS OF FACT

1.  The Veteran died in August 2006.  The death certificate lists 
crushing injuries to the abdomen as the cause of death.

2.  At the time of his death, the Veteran was in receipt of 
service connection for lung cancer, rated as 100 percent 
disabling; posttraumatic stress disorder (PTSD), evaluated as 10 
percent disabling; and for shell fragment wound scars of the left 
flank, interscapular area, and left front scalp, which were each 
evaluated as noncompensably disabling.

3.  A service-connected disability did not play a material role 
in the Veteran's death; render him less able to withstand the 
effects of his fatal underlying disease or diseases; or hasten 
his death.

4.  The Veteran was not in receipt of or entitled to receive a 
100 percent evaluation prior to death, and it is not established 
that his death was due to a service- connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute 
substantially or materially in causing the Veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2010).

2.  The criteria for benefits under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 20.1106 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2005 discussed the evidence necessary to 
support a claim of entitlement to service connection for the 
cause of the Veteran's death and dependency and indemnity 
compensation.  The evidence of record was listed and the 
appellant was told how VA would assist her in obtaining 
additional relevant evidence.  

An April 2007 letter asked the appellant to provide information 
for identified care providers.

In March 2010 the appellant was advised of the status of her 
claim.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

With respect VA's duty to assist, the Board notes that, to the 
extent possible, identified treatment records have been 
associated with the claims file.  An opinion has been received 
from a VA specialist and the Board finds that it is adequate in 
that the specialist reviewed the record prior to providing his 
conclusions and provided rationale for the opinions expressed.  
Neither the appellant nor her representative has identified 
further relevant evidence, and the Board is also unaware of any 
such outstanding evidence.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

	Cause of Death

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active wartime 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be established for disease initially 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for the cause of a Veteran's death may be 
granted when a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to the 
Veteran's death.  For a service-connected disability to be the 
cause of death, it must singly, or with some other condition, be 
the immediate or underlying cause of death, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, at the time of his death, the Veteran was in 
receipt of service-connected benefits for lung cancer, rated as 
100 percent disabling; posttraumatic stress disorder (PTSD), 
evaluated as 10 percent disabling; and for shell fragment wound 
scars of the left flank, interscapular area, and left front 
scalp, which were each evaluated as noncompensably disabling.

The Veteran died in August 2006.  The death certificate lists 
crushing injuries to the abdomen as the cause of death; it also 
notes that the injuries were the result of the Veteran being 
pinned between a tractor and a vehicle.  No autopsy was 
performed.

A police report that is contained in the record indicates that 
the appellant was moving a tractor close to a garage so that the 
Veteran could work on its hitch.  The appellant became confused 
and hit the gas instead of the brake; she stated that the Veteran 
was standing between the tractor and a van, guiding her.  She 
stated that he motioned for her to stop, and she mistakenly 
depressed the accelerator and pinned the Veteran against the back 
of their van with the tractor's bucket.  The Veteran died at the 
scene.

The appellant now asserts three potential theories of entitlement 
in this case.  First, she contends that the medication that the 
Veteran was taking for service-connected disabilities resulted in 
his having limited mobility so that he was unable to avoid the 
tractor.  Second, she argues that the Veteran's spinal stenosis 
was due to an in-service injury and substantially contributed to 
his death by causing mobility problems and rendering him unable 
to avoid accidental death.  Finally, she maintains that his 
medications also caused thinning of his blood, resulting in his 
hemorrhaging to death before assistance could be rendered.

A May 2008 statement by W.C.L. Jr., M.D. suggests that the 
Veteran's accidental death might have been related to medication 
he was taking.  Specifically, Dr. L. indicated that the Veteran 
had "severe spinal stenosis and lung cancer - requiring multiple 
medications that impaired his mobility and mentation.  His fatal 
accident was clearly precipitated by these requirements for his 
underlying disability."  Dr. L. provided no rationale for his 
conclusion.  

It is also noted that the Veteran had pursued service connection 
for a back disability, but that such had been previously denied.  
Service treatment records recently added to the file reflect that 
the Veteran suffered shrapnel fragment wounds to his back in 
service.  As noted, service connection had also been established 
for scars secondary to shrapnel fragment wounds.  The Veteran 
essentially contended that his spinal stenosis was related to 
those injuries.  
      
In September 2007 the appellant submitted a list of medications 
that the Veteran was taking in 2006.  

In July 2010 the Board requested a medical opinion from a 
Veteran's Health Administration (VHA) specialist.  In September 
2010 a VHA internal medicine specialist noted that the Veteran's 
lung cancer or treatment therefor was less likely than not caused 
his death.  He noted that the Veteran underwent resection surgery 
and chemotherapy one year prior to his death, and that at the 
time of his death, he was not on any treatment for  lung cancer.  
The specialist also concluded that spinal stenosis was at least 
as likely as not related to an injury in service; however, he 
opined that the spinal stenosis was not the immediate or 
underlying cause of the Veteran's death.  He reasoned that the 
circumstances of the Veteran's death were accidental and not 
caused by direct mismanaging of any machinery by the Veteran.  He 
noted that the Veteran did not have time to react due to the 
unexpectedness of the event.  Finally, the specialist noted that 
the Veteran was taking blood thinners for treatment of severe 
peripheral vascular disease which had been acquired due to heavy 
smoking and hypercholesterolemia.  He pointed out that the 
Veteran appeared to have died instantly and that it was less 
likely than not that the blood thinning medications would 
contribute to the instant death of the patient.  He noted that 
the fact that the Veteran died before assistance arrived 
demonstrated that his injuries were not small and that the 
bleeding diathesis that the blood thinning medications could 
cause were probably not a contributor to the Veteran's death.  

Upon careful review of the record, the Board has concluded that 
service connection for the cause of the Veteran's death is not 
warranted.  In this regard, the Board observes that there is no 
indication of cerebrovascular disease in service or for many 
years thereafter. There is no indication that the Veteran's 
service-connected disabilities were the immediate or underlying 
cause of death, or that they were etiologically related to the 
Veteran's death.  

The Board acknowledges that Dr. L. has suggested that that the 
Veteran's accidental death might have been related to medication 
he was taking for spinal stenosis and lung cancer.  However he 
provided no rationale for his statement.  On the other hand, a VA 
specialist stated in September 2010 that it was less likely than 
not that neither lung cancer treatment, spinal stenosis, nor 
treatment for peripheral vascular disease contributed to the 
Veteran's death.  The Board notes that the VA specialist reviewed 
the claims file and discussed the relevant findings and the 
underlying rationale for his conclusions.  There is no indication 
that the specialist was not fully aware of the Veteran's medical 
history or that he misstated any relevant fact.  Therefore, the 
Board finds the specialist's opinion to be of greater probative 
value regarding the cause of the Veteran's death.  

The Board has considered the appellant's assertions and 
acknowledges that she is competent to report her own observations 
with respect to the Veteran's symptoms and behavior.  However, 
the Board ultimately places far more weight on the opinion of the 
VA specialist, who reviewed the record, including those relating 
directly to the Veteran's death, and concluded that it was 
unlikely, given the immediate nature of his death, that his lung 
cancer, treatment for lunch cancer, medication, or any spine 
disability, caused or contributed to his demise.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

In summary, the evidence clearly establishes that the Veteran's 
service-connected disabilities neither caused nor materially 
contributed to his fatal injuries.  Rather, the competent 
evidence clearly establishes that the fatal injuries were not 
related to service or service-connected disability.  Accordingly, 
the claim of entitlement to service connection for the cause of 
the Veteran's death must be denied.

	§ 1318

When a Veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately preceding 
death, or the disability was continuously rated totally disabling 
for a period of not less than 5 years from the date of such 
Veteran's discharge or other release from active duty, then VA 
shall pay DIC benefits to the surviving spouse in the same manner 
as if the Veteran's death was service-connected.  38 U.S.C.A. § 
1318.

Even though a Veteran died of non-service-connected causes, VA 
will pay death benefits to the surviving spouse or children in 
the same manner as if the Veteran's death were service-connected, 
if: (1) the Veteran's death was not the result of his or her own 
willful misconduct, and (2) at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for service-
connected disability that was: (i) rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; (ii) rated by VA as totally 
disabling continuously since the Veteran's release from active 
duty and for at least 5 years immediately preceding death; or 
(iii) rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death, if the 
Veteran was a former prisoner of war who died after September 30, 
1999.

"Entitled to receive" means that at the time of death, the 
Veteran had service-connected disability rated totally disabling 
by VA but was not receiving compensation because: (1) VA was 
paying the compensation to the Veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 5314 to 
offset an indebtedness of the Veteran; (3) the Veteran had 
applied for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a VA 
decision concerning the issue of service connection, disability 
evaluation, or effective date; (4) the Veteran had not waived 
retired or retirement pay in order to receive compensation; (5) 
VA was withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the Veteran's 
whereabouts was unknown, but the Veteran was otherwise entitled 
to continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits were payable under 38 
U.S.C. 5309.  38 C.F.R. § 3.22.

The Board notes that there have been a number of court decisions 
in recent years that have resulted in some confusion in the 
processing of claims for DIC under 38 U.S.C.A. § 1318. 
Clarification has been provided by two recent decisions from the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the handling 
of such claims is pertinent to the understanding of why this 
claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), 
the Court found that a surviving spouse can attempt to 
demonstrate that the Veteran hypothetically would have been 
entitled to a different decision on a service connection claim, 
based on evidence in the claims folder or in VA custody prior to 
the Veteran's death and the law then applicable or subsequently 
made retroactively applicable. Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In a later decision, the Court found that 38 
C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case 
where the Veteran had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have resulted 
in entitlement to compensation for the required period.  Wingo v. 
West, 11 Vet. App. 307 (1998).  In such cases, the claimant had 
to set forth the alleged basis for the Veteran's entitlement to a 
total disability rating for the 10 years immediately preceding 
his death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC 
benefits to cases where the Veteran, during his or her lifetime, 
had established a right to receive total service- connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a claim 
or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical entitlement" as 
a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) (Veteran required to have been rated totally 
disabled for a continuous period of eight years prior to death), 
the implementing regulation, 38 C.F.R. § 20.1106, did permit 
"hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal 
Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted 
an interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit found 
that the statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed. Id. at 1377.  It noted that 38 
U.S.C.A. § 1311(a), which also has "entitled to receive" 
language, as interpreted in Hix, was virtually identical to 38 
U.S.C.A. § 1318, but that VA interpreted them differently.  Id. 
at 1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  
The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for interpreting 
the statutes differently or to resolve the conflict between 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 U.S.C.A. 
§ 1311(a) on the question as to whether a deceased Veteran had 
been totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  See 
67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and that 38 
C.F.R. § 3.22 provided the correct interpretation.  The Federal 
Circuit also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes as 
a bar to the filing of new claims posthumously by the Veteran's 
survivor, i.e., claims where no claim had been filed during the 
Veteran's life or the claim had been denied and was not subject 
to reopening- "hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime, and without consideration of hypothetical entitlement 
for benefits raised for the first time after a Veteran's death.  
See, Rodriguez v. Peake, 511 F.3d 1147 (2008).

At the time of his death in August 2006, the Veteran was in 
receipt of a combined evaluation of 100 percent.  However, that 
rating dated from May 25, 2005.  38 U.S.C.A. § 1318 requires that 
the decedent have had a disability that was continuously rated 
totally disabling for a period of 10 or more years immediately 
preceding death in order for its benefits to be warranted.  The 
Board finds that the Veteran was not in receipt of or entitled to 
receive compensation at the time of death for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.

In light of the above discussion, the Board concludes that the 
appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied 
because the Veteran did not have a service- connected disability 
that was continuously rated as totally disabling for a period of 
10 or more years immediately preceding his death.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C. § 1318 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


